Citation Nr: 1754282	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  09-03 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel







INTRODUCTION

The Veteran, who is the appellant, was a member of the United States Marine Corps (USMC) Reserves from 1995 to 2003.  He has verified periods of active duty for training (ACDUTRA) from December 1995 to April 1996, and from July 8, 2000 to July 22, 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2012, the Board remanded the case for further development, to include obtaining workers compensation records and providing a VA examination.  

In August 2014, the Board remanded the case for an additional time after it determined that no attempts were made to obtain the identified workers compensation records.  The Board requested that the RO verify additional periods of ACDUTRA and INACDUTRA, attempt to obtain the workers compensation records, and, if those attempts are successful, an addendum medical opinion was requested to reflect review of a preexisting back injury that was potentially aggravated during active duty.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The case must be remanded for VA to comply with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As noted above, in its August 2014 remand, the Board requested that the RO verify ACDUTRA and INACDUTRA periods of service, attempt to obtain the Veteran's workers compensation records, and if obtained, request an addendum opinion that would review the preexisting injury and opine as to whether or not it was aggravated during the active duty service. 

While the RO verified all period of service and obtained the workers compensation records in August 2015, it failed to acquire the requested addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the September 2012 VA examiner for an addendum opinion.  If the requested examiner is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The claims file and a copy of this Remand, to include a list of all verified active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) dates should be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to respond to the following: 

(a)  Opine whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disability or residuals thereof are related to an in-service injury during a verified period of ACDUTRA or INACDUTRA. 

(b) Opine whether the December 1992 or July 2000 low back injury, including any lumbar strain, clearly and unmistakably preexisted a verified ACDUTRA or INACDUTRA period of service. 

(c)  If it is determined that a low back disability clearly and unmistakably preexisted a verified period of ACDUTRA or INACDUTRA, the examiner is asked to opine whether the preexisted disability clearly and unmistakably was NOT aggravated by (i.e., permanently worsened beyond the natural progression) by or during a confirmed period of ACDUTRA, or a preexisting injury that was aggravated by or during a confirmed period of INACDUTRA.  

If aggravation is found, the examiner MUST provide the basis for the finding that a low back disability preexisted service, specifically address the baseline severity of the disability before it was aggravated by service, and identify any supporting clinical records.

In doing so, the examiner is specifically asked to 
ADDRESS the following: 

(i)  Workers compensation records dated December 23, 1992, which reflect that the Veteran was diagnosed with "subacute sprain and strain of the lumbosacral spine and sacral torsion to the right on a left diagonal axis with compression of the iliolumbar ligament."

(ii)  Reports in the Veteran's STRs dated February 1999 indicating that he suffered a mild herniated disc during the prior 12 months. 

(iii) Additional STRs dated July, August, and October 2000, showing complaints of low back pain radiating to the left knee, diagnosed as acute lumbar strain and sciatica symptoms. 

(iv)  The Veteran's credible report in October 2006 and October 2007 Texas Department of Criminal Justice (TDCJ) treatment records and an April 2012 letter of having had low back pain since a 1992 injury at work. 

The examiner should provide a complete rationale for the opinion, whether favorable or unfavorable, and cite to specific evidence of the record, as necessary.  

**If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.** 

3.  After completing any other development that may be warranted, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




